Appeal from a resentence of the Supreme Court, Monroe County (Joseph D. Valentino, J.), rendered August 3, 2011. De*1507fendant was resentenced upon his conviction of manslaughter in the second degree.
It is hereby ordered that the resentence so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a resentence imposed by Supreme Court upon remittal from the Court of Appeals, which modified the judgment by reducing his conviction of murder in the second degree (Penal Law § 125.25 [2]) to manslaughter in the second degree (§ 125.15 [1]) (People v Prindle, 16 NY3d 768, 769 [2011]). Upon remittal, the court adjudicated defendant a persistent felony offender and resentenced him to an indeterminate term of imprisonment of 15 years to life.
Defendant initially contends that New York’s persistent felony offender statute is unconstitutional in light of the rule in Apprendi v New Jersey (530 US 466 [2000]). We reject that contention. It is well settled that the persistent felony offender statute is constitutional (see People v Battles, 16 NY3d 54, 59 [2010], cert denied 565 US —, 132 S Ct 123 [2011]; People v Quinones, 12 NY3d 116, 122-131 [2009], cert denied 558 US 821 [2009]). Contrary to defendant’s further contention, his resentencing does not violate the rule in Alleyne v United States (570 US —, 133 S Ct 2151 [2013]), inasmuch as the factors that made him eligible for enhanced sentencing were prior convictions that were based on proof beyond a reasonable doubt, and thus those factors were not “based on [the court’s] finding by a preponderance of the evidence” (Alleyne, 570 US at —, 133 S Ct at 2163).
Contrary to defendant’s further contention, “[i]t is settled law that the sentencing of a defendant as a persistent felony offender . . . does not implicate the protections embodied in the Double Jeopardy Clauses of the Federal and State Constitutions” (People v Pelkey, 294 AD2d 669, 670 [2002], lv denied 98 NY2d 771 [2002]; see People v Sailor, 65 NY2d 224, 226-227 [1985], cert denied 474 US 982 [1985]; see also Monge v California, 524 US 721, 728-729 [1998]).
Finally, we reject defendant’s contentions that he was improperly adjudicated a persistent felon, and that the sentence is unduly harsh and severe. We conclude that defendant’s “history and character . . . and the nature and circumstances of his criminal conduct indicate that extended incarceration and life-time supervision will best serve the public interest” (Penal Law § 70.10 [2]; see People v Bastian, 83 AD3d 1468, 1470 [2011], lv denied 17 NY3d 813 [2011]; People v Perry, 19 AD3d 619, 619 [2005], lv denied 5 NY3d 809 [2005], reconsideration denied 5 NY3d 855 [2005]).
Present — Smith, J.P., *1508Centra, Peradotto, Sconiers and Whalen, JJ.